United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF THE NAVY, PEARL
HARBOR NAVAL SHIPYARD,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen M. Shaw, Esq., for the appellant
No appearance, for the Director

Docket No. 08-2425
Issued: August 3, 2009

Oral Argument March 10, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2008 appellant filed a timely appeal of the June 9, 2008 merit decision
of the Office of Workers’ Compensation Programs, which found a forfeiture of compensation
and an overpayment of benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant forfeited his compensation for the period December 3,
1996 through October 29, 2005, thus creating an overpayment in the amount of $302,146.88, for
which he was deemed at fault.
FACTUAL HISTORY
Appellant, a 55-year-old former pipe insulator, sustained a head injury at work on
November 10, 1980. The Office accepted his traumatic injury claim for concussion, cervical
strain and temporomandibular joint dysfunction. Appellant stopped work on December 17, 1985

due to his employment injuries. The Office paid appropriate wage-loss compensation and placed
him on the periodic compensation rolls effective March 16, 1986.
On January 6, 1998 appellant started a home repair business. His 1998 federal individual
income tax return (Form 1040) indicated that he was self-employed as a handyman. Appellant
reported gross receipts of $41,757.00 from his handyman services business in calendar
year 1998. On January 6, 1999 he filed articles of incorporation for his handyman services
business, which he named Repairs With Care Home Service, Incorporation (Repairs With Care).
Appellant and his spouse each held a 50 percent interest in the newly-incorporated business. He
was president of the company and performed handyman/carpentry services. Fees for the work
appellant performed were paid directly to the company. Appellant did not draw a salary or any
other type remuneration from the company for the services provided. Repairs With Care
reportedly ceased conducting business in the latter part of 2004.
As a benefits recipient under the Federal Employees’ Compensation Act (FECA or the
Act), appellant was periodically required to submit information regarding his employment
activities, earnings and dependents. Financial disclosure statements (Form CA-1032) dating
back to March 3, 1998 reflected his involvement with the family-owned business. Appellant did
not report, however, any earnings from his carpentry and handyman work. The CA-1032 forms
submitted on March 3, 1998, September 20, 1999, April 9, 2001, June 3, 2002 and February 18,
2003 all reported a $0.00 rate of pay and $0.00 actual earnings with respect to appellant’s
handyman business activities.1
The employing establishment conducted an investigation into appellant’s employment
activities. Appellant was twice interviewed; first on July 28, 2004 and again on July 7, 2005.2 In
the first interview, he described the type of work he generally performed, which included cabinet
repair, replacing garbage disposals, repairing and replacing doors and some painting. This work
was usually performed at single-family dwellings or apartments. Appellant described a job he
had recently completed on July 27, 2004, which involved trimming out a door. When asked how
much he would likely charge for the job, he replied “probably about $300” or “$350” for six
hours of work. Appellant indicated that he did not accept cash for the work he performed and
that all checks were written to the company. He also stated that, although he and his wife were
in business together, he did “90 percent of it.” Appellant’s wife was employed elsewhere, but
she helped out with the company’s paperwork.
In the July 7, 2005 interview, appellant provided similar background information about
the family-owned business. He also reviewed the company’s tax returns dating back to 1999 and
various CA-1032 forms he had submitted over the years. Appellant explained that he was not an
employee of the company, did not draw a salary from the company and any profits earned by the
company were not distributed to its owners, but reinvested in the company for equipment
purchases. He did, however, borrow money from the company, which as of the date of the
interview he had not repaid. Appellant’s wife also attended the July 7, 2005 interview. She
1

Each affidavit covered the 15-month period preceding the date appellant signed the CA-1032 form.

2

Appellant’s remarks were not made under oath and he was not represented by counsel during either interview.
Both interviews were taped and subsequently transcribed.

2

explained that she did not have a regular work week. Some days were good days and appellant
would go out and work and there were days when he did not work.
In a written statement dated July 7, 2005, appellant indicated that he had “intentionally
failed to report [his] earnings ... from Repairs with Care Inc.” on CA-1032 forms he submitted
“September 1999, April 9, 2001, June 3, 2002 [and] February 18, 2003.” He said that he did this
“so that [the Office] would not reduce [his] benefit check.”
In a decision dated October 13, 2005, the Office suspended appellant’s wage-loss
compensation pursuant to 20 C.F.R. § 10.528 because he had not submitted a recent CA-1032
form. Appellant last submitted a CA-1032 form on February 18, 2003. The Office had
requested an updated CA-1032 form on June 18, 2004, March 14 and May 2, 2005. Appellant,
however, did not comply with the Office’s numerous requests. Although the decision indicated
that benefits were suspended effective October 2, 2005, the Office continued to pay appellant
wage-loss compensation through October 29, 2005.
On June 22, 2006 appellant was indicted on two counts of fraud under 18 U.S.C. § 1920.3
The first count pertained to fraudulent information he allegedly provided in his February 18,
2003 CA-1032 form. The second count included similar allegations with respect to appellant’s
June 3, 2002 CA-1032 form.
On November 20, 2006 appellant entered a guilty plea to one count of knowingly and
willfully making materially false and fraudulent written representations in connection with the
receipt of the FECA benefits.4
In light of appellant’s November 20, 2006 guilty plea, the Office issued a December 4,
2006 decision terminating compensation and medical benefits pursuant to 5 U.S.C. § 8148(a).5
3

False statement or fraud to obtain federal employees’ compensation: Whoever knowingly and willfully falsifies,
conceals or covers up a material fact, or makes a false, fictitious or fraudulent statement or representation, or makes
or uses a false statement or report knowing the same to contain any false, fictitious, or fraudulent statement or entry
in connection with the application for or receipt of compensation or other benefit or payment under subchapter
1 or 3 of Chapter 81 of Title 5, shall be guilty of perjury and on conviction thereof shall be punished by a fine under
this title or by imprisonment for not more than five years or both; but if the amount of the benefits falsely obtained
does not exceed $1,000.00, such person shall be punished by a fine under this title or by imprisonment for not more
than one year or both. 18 U.S.C. § 1920 (2006).
4

Appellant pled guilty to Count 1 of the indictment, which pertained to the February 18, 2003 CA-1032 form. In
exchange for his guilty plea to Count 1, the U.S. Attorney agreed to move for dismissal of Count 2 after sentencing.
Additionally, the U.S. Attorney agreed not to prosecute appellant for any additional offenses arising from his filing
of CA-1032 form on September 9, 1999, April 9, 2001, June 3, 2002 and February 18, 2003. As part of the plea,
appellant agreed that the court may award restitution as to the loss underlying each count of the indictment even
though he pled guilty to only one count.
5

Any individual convicted of a violation of section 1920 of Title 18 or any other federal or state criminal statute
relating to fraud in the application for or receipt of any benefit under this subchapter or subchapter 3 of this chapter,
shall forfeit (as of the date of such conviction) any entitlement to any benefit such individual would otherwise be
entitled to under this subchapter or subchapter 3 for any injury occurring on or before the date of such conviction.
Such forfeiture shall be in addition to any action the Secretary may take under section 8106 or 8129. 5 U.S.C.
§ 8148(a).

3

On February 7, 2007 the Office issued a decision finding that appellant had forfeited his
right to compensation for the period December 3, 1996 through October 29, 2005. That same
day it issued a preliminary overpayment finding in the amount of $302,146.88. The Office also
informed appellant that he was at fault in creating the overpayment due to his failure to report
earnings as required on CA-1032 form. Appellant later requested an oral hearing on the forfeiture
decision and a prerecoupment hearing regarding the overpayment.
On March 20, 2007 appellant was sentenced to five years probation for having pled guilty
to Count 1 of the June 22, 2006 indictment. Additionally, the court ordered him to make
restitution to the Department of Labor in the amount of $45,119.29. Appellant made restitution
in full on October 24, 2007.
An oral hearing was held on March 26, 2008 before the Branch of Hearings & Review. By
decision dated June 9, 2008, the Office hearing representative affirmed the decision regarding
forfeiture for the period December 3, 1996 through October 29, 2005. The hearing representative
also finalized the Office’s preliminary determination regarding overpayment in the amount of
$302,146.88. She further found that appellant was at fault in creating the overpayment. Because
he was at fault, appellant was not entitled to a waiver of recovery of the overpayment. The
hearing representative credited appellant with the $45,119.29 paid in restitution.
LEGAL PRECEDENT
A partially disabled employee may be required to report his earnings from employment
or self-employment, by affidavit or otherwise, in the manner and at the times specified by the
Office.6 Earnings from employment or self-employment means: (1) gross earnings or wages
before any deductions and includes the value of subsistence, quarters, reimbursed expenses and
any other goods or services received in kind as remuneration; or (2) a reasonable estimate of the
cost to have someone else perform the duties of an individual who accepts no remuneration.7
Neither, lack of profits, nor the characterization of the duties as a hobby, removes an
unremunerated individual’s responsibility to report the estimated cost to have someone else
perform his duties.8
If an employee knowingly omits or understates any earnings or work activity in making a
report, he shall forfeit the right to compensation with respect to any period for which the report
was required.9 A false or evasive statement, omission, concealment or misrepresentation with
respect to employment activity or earnings in a report may also subject an employee to criminal

6

5 U.S.C. § 8106(b); 20 C.F.R. § 10.525 (2008).

7

20 C.F.R. § 10.5(g).

8

Id.

9

5 U.S.C. § 8106(b); 20 C.F.R. § 10.529(a).
intentionally. 20 C.F.R. § 10.5(n).

Knowingly means with knowledge, consciously, willfully or

4

prosecution.10 Forfeiture results in an overpayment of compensation for the period of the
forfeiture and is subject to recovery under 5 U.S.C § 8129.11
An individual who is found at fault in either accepting or creating an overpayment is not
eligible for a waiver of recovery of overpayment.12 A benefits recipient will be found at fault if
the individual: (1) made an incorrect statement as to a material fact which he knew or should
have known to be incorrect; (2) failed to provide information which he knew or should have
known to be material; or (3) accepted a payment which he knew or should have known to be
incorrect.13
ANALYSIS
The Office premised its forfeiture decision on incomplete or inaccurate information
provided by appellant in a series of CA-1032 forms dated March 3, 1998, September 20, 1999,
April 9, 2001, June 3, 2002 and February 18, 2003. While appellant disclosed his ongoing
involvement with Repairs With Care, each of the above-noted forms reported a rate of pay of
$0.00 and actual earnings of $0.00. When he met with an employing establishment investigator
on July 28, 2004, he indicated that he performed 90 percent of the business-related activities.
Appellant’s counsel argued that, because appellant was not an employee of Repairs With Care
and did not draw a salary or any other type remuneration, the information he provided on
CA-1032 form was, in fact, accurate. However, his decision to work and not draw a salary from
his family-owned business is not the issue.
A CA-1032 form advised appellant of his reporting obligations and the consequences of
providing false, misleading or incomplete information. The first page of the information
package he regularly received included a warning that a false or evasive answer to any questions
or the omission of an answer, may be grounds for forfeiting compensation benefits. The
instructions for completing the affidavit explained that the statement covered the 15 months prior
to the date the form was completed and signed. It also advised that, by signing the form,
appellant would be certifying that he had supplied all information requested for that period of
time.
Part A of CA-1032 form, entitled “Employment,” includes the following instruction:
Report ANY work or ownership interest in any business enterprise, even if
the business lost money or if profits or income were reinvested or paid to others.
If you performed any duties in any business for which you were not paid, you
must show as a rate of pay what it would have cost the employer or organization
to hire someone to perform the work or duties you did, even if your work was for
yourself or a family member or relative.
10

20 C.F.R. § 10.529(a).

11

5 U.S.C. § 8106(b); 20 C.F.R. § 10.529(b).

12

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433(a), 10.434.

13

20 C.F.R. § 10.433(a).

5

While appellant was free to structure his business such that he did not draw a salary, he
was nonetheless obligated to provide the Office information regarding the value of the services
he performed for and on behalf of Repairs With Care. The CA-1032 form is very specific as to
how a benefits recipient should report unremunerated work activities. During his July 28, 2004
interview appellant exhibited an ability to price a six-hour job “trimming out a new door.” He
indicated that he would probably bill the client $300.00 to $350.00 for the work he had
completed just one day prior. It is also noteworthy that appellant’s individual tax return for 1998
and Repair With Care’s corporate tax returns from 1999 to 2002 (Form 1120) all included
deductions for the cost of materials and supplies. Appellant’s ability to price a job on a time and
material cost basis is indicative of an ability to place a value on the services he provided on
behalf of Repairs With Care.
The CA-1032 form clearly advised appellant of his obligation to provide information
about what it would have cost Repair With Care to hire someone to perform the work or duties
he performed. But instead of providing the requested information, he routinely reported $0.00 as
his rate of pay and earnings. Counsel’s argument that appellant lacked the mental capacity to
knowingly omit or understate any earnings or work activity is without merit. While there is
evidence of treatment for major depression and a reported long history of prescription drug use
and abuse, counsel has not identified any medical evidence that addresses appellant’s mental
capacity during the relevant time frame. Moreover, appellant’s purported diminished capacity is
undermined by the fact that he worked and managed a profitable family-owned business for
approximately seven years.
By failing to report the value of the services appellant performed for and on behalf of his
family-owned business, the Board finds that he knowingly omitted his earnings on CA-1032
forms dated March 3, 1998, September 20, 1999, April 9, 2001, June 3, 2002 and
February 18, 2003. The penalty for violating 5 U.S.C. § 8106(b) is forfeiture of the right to
compensation with respect to any period for which the affidavit or report was required. CA-1032
form covers the 15-month period preceding the date appellant signed the form. The entire period
of compensation is forfeited regardless of whether he had earnings for only a part of the
15-month period.14
The Office found that appellant forfeited compensation for the period December 3, 1996
through October 29, 2005. However, the five CA-1032 forms in question do not cover the entire
period identified by the Office. The March 3, 1998 CA-1032 form covered the 15-month period
dating back to December 3, 1996. The next CA-1032 form appellant filed was dated
September 20, 1999, which was more than 15 months after the March 3, 1998 CA-1032 form.
The September 20, 1999 CA-1032 form covered the 15-month period beginning June 20, 1998.
As a result, there is no CA-1032 form that covered the period March 4 through June 19, 1998.
There is a similar gap in coverage between the CA-1032 forms appellant filed on September 20,
1999 and April 9, 2001. The latter CA-1032 form covered the 15-month period beginning
January 9, 2000. Consequently, there is a gap in coverage between September 21, 1999 and
January 8, 2000. The two remaining CA-1032 forms, filed June 3, 2002 and February 18, 2003,
are sufficient to justify forfeiture for the uninterrupted period April 10, 2001 through
14

Id. at § 10.529(a); Cheryl Thomas, 55 ECAB 610, 616-17 (2004).

6

February 18, 2003. Despite the fact that the last CA-1032 form filed was dated February 18,
2003, the Office found that appellant forfeited compensation for approximately 32 months
thereafter. There are no CA-1032 forms covering the period February 19, 2003 through
October 29, 2005.
Without benefit of a CA-1032 form, the period of forfeiture is limited to the period that
appellant actually worked and did not report earnings.15 Appellant’s wife indicated that her
husband did not work a regular weekly schedule. Some days he would go out and work and
there were days when he did not work. The Board also notes that appellant’s counsel
represented that his client shuttered his business in the latter part of 2004, yet the Office found a
forfeiture of compensation through October 29, 2005. The Office must match the actual
unreported earnings with a corresponding period of compensation received. To date, it has not
undertaken this type of analysis with respect to the above-noted periods that were not covered by
appellant’s CA-1032 forms. Accordingly, the Office’s finding with respect to forfeiture and
overpayment for the period March 4 to June 19, 1998, September 21, 1999 to January 8, 2000
and February 19, 2003 to October 29, 2005 is set aside.
Based on the CA-1032 forms submitted on March 3, 1998, September 20, 1999, April 9,
2001, June 3, 2002 and February 18, 2003, appellant has forfeited his right to compensation for
the following periods: December 3, 1996 to March 3, 1998; June 20, 1998 to September 20,
1999; and January 9, 2000 to February 18, 2003. The amount of wage-loss compensation he
received during the above-noted periods is not entirely clear from the record. Therefore, the case
shall be remanded to the Office to calculate the amount of overpayment.
Appellant’s failure to accurately report his earnings and employment activities on
CA-1032 form similarly constitutes a failure to provide information which he knew or should
have known to be material.16 Consequently, the Office properly found appellant at fault in
creating the overpayment. Because appellant was at fault, he is not eligible for a waiver of
recovery of the overpayment.17
Appellant paid $45,119.29 in court-ordered restitution and the hearing representative
reduced the balance of his overpayment by this amount. Appellant’s counsel argued before the
Board that the order of restitution constituted a global settlement of all issues arising from the
falsified CA-1032 forms, thereby relieving appellant of any further repayment obligations.
The Office’s procedure manual addresses the relationship between court ordered
restitution in fraud cases and the Office’s administrative debt collection process, stating:
“18. Court Ordered Restitution in Fraud Cases. When a debtor has been
convicted in court of filing a false claim which resulted in an overpayment/debt
due the government, the court often orders the defendant to make restitution to the
15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Cases, Chapter 2.812.11(c)
(June 2003).
16

20 C.F.R. § 10.433(a)(2).

17

Gary L. Allen, 47 ECAB 409, 418 (1996).

7

United States as a condition of probation. The amount of restitution may or may
not be the full amount of the debt owed to [the Office].
a. If the Court Order states that the restitution amount will be in full
satisfaction of the debt owed the United States (a ‘Global Settlement’), the
Court Order takes precedence over the Office’s administrative debt
collection process….
b. If the Court Order does not represent a ‘Global Settlement,’ [the
Office] should continue to pursue collection of the full amount of the debt,
taking credit for any restitution amounts received….”
Based on appellant’s November 20, 2006 plea entered in U.S. District Court, he was
ordered to pay restitution. In the sentencing order of the U.S. District Court, dated March 27,
2007, appellant was ordered to pay restitution in the amount of $45,119.29. The Board finds that
the settlement agreement in this case was not intended to constitute a global settlement. There is
no specific language in the agreement stating that the restitution payment was to be in full
satisfaction of the debt due the United States; rather, it states that “restitution of $45,119.29 is
due immediately to U.S. Department of Labor, San Francisco, FECA Office ... and any
remaining balance be paid during the period of probation (five years) on an installment basis
according to the collection policy of the Probation Office but at a rate of not less than 10 percent
of his monthly gross income.” As this was not a global settlement, the Office is not precluded
from continuing to pursue recovery of appellant’s overpayment debt.18
In his brief on appeal, counsel also took issue with the Office’s attempt to garnish
appellant’s Office of Personnel Management (OPM) retirement benefits. The scope of the
court-ordered restitution and the Office’s efforts to garnish appellant’s OPM benefits are
essentially debt collection issues, which are beyond the Board’s current jurisdiction.19 As a result
of his November 20, 2006 guilty plea and conviction, appellant forfeited his right to receive any
further benefits under the Act.20 Because he is not currently receiving wage-loss compensation,
the Board does not have jurisdiction to consider the Office’s methods for recovering the
overpayment.21 However, appellant’s counsel is free to raise those particular issues with the Office
on remand.

18

See Joan Ross, 57 ECAB 694, 703-04 (2006).

19

Danny E. Haley, 56 ECAB 393, 402-03, n.34 (2005). The Office procedure manual provides specific guidance
on debt collection as it relates to court-ordered restitution in fraud cases. See Federal (FECA) Procedure Manual,
Part 6 -- Debt Management, Debt Liquidation, Chapter 6.300.18 (May 2004).
20

5 U.S.C. § 8148(a); 20 C.F.R. § 10.17.

21

Joan Ross, supra note 18.

8

CONCLUSION
The Board finds that appellant forfeited his wage-loss compensation for the period
December 3, 1996 to March 3, 1998, June 20, 1998 to September 20, 1999 and January 9, 2000
to February 18, 2003, thus resulting in an overpayment of compensation. However, the exact
amount of the overpayment for the above-noted period is yet to be determined. The Board
further finds that appellant was at fault in creating this overpayment, thereby precluding waiver
of recovery. The Office’s finding of forfeiture and resulting overpayment for the period March 4
to June 19, 1998, September 21, 1999 to January 8, 2000 and February 19, 2003 to October 29,
2005 is set aside.
ORDER
IT IS HEREBY ORDERED THAT the June 9, 2008 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part and the case is remanded for
further action consistent with this decision.
Issued: August 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

